DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 and 17-19 in the reply filed on 12/4/2020 is acknowledged.
Claims 14-16 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/4/2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because the subject matter of the application admits of illustration by a drawing rather than a photograph and the photographs provided are not of sufficient quality so that all details in the photographs are reproducible in a printed patent. 37 CFR 1.84(B)(1) recites that  “photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. For example, photographs or photomicrographs of: electrophoresis gels, blots (e.g., immunological, western, Southern, and northern), autoradiographs, cell cultures (stained and unstained), histological tissue cross .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is no disclosure in the specification of “applied quantities of less than 200 g/m2” as recited in claim 9. Paragraph [0138] of the specification discloses a silicone adhesive layer of 10 g/m2 on the foam for an average peel resistance of 0.08 N/2,5 cm, but there is no disclosure of values greater than 10 g/m2, such as the claimed upper limit of 200 g/m2. Thus, the specification does not provide antecedent basis for this limitation in the claims.

Claim Objections
Claims 1-3 and 9 are objected to because of the following informalities requiring appropriate correction:
Claim 1 line 5 should be amended to recite: “macropores with cavities that are spanned…” .
In claim 2 line 2: “patching” should be “patch”.
In claim 3 lines 2-3: “the surface of the foam” should be “a surface of the foam”.
In claim 9 line 3, the claim should be amended to recite that the “applied quantities” are quantities of adhesive, for improved clarity.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-8, 12-13, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pawelchak et al (US 4728642). 
With respect to claim 1, Pawelchak discloses a dermal patch (occlusive dressing 10; configured for application to a user’s skin as shown in fig 7 and thus interpreted as being a “dermal” patch) comprising an open cell foam layer (foam layer 12; open cell foam - col 2 lines 27-28) and an adhesive layer arranged thereon (adhesive layer 13 which is cast onto layer 12 - col 2 lines 23-25) configured for contact with the skin (col 2 lines 19-22) wherein at least a side of the foam layer facing the adhesive layer has macropores (the foam has 50-100 cells per inch - col 4 lines 33-37; at 50 cells per inch each cell is interpreted to be approximately 508 microns and at 100 cells per inch, each cell is interpreted to be approximately 254 microns - cells larger 
With respect to claim 5, Pawelchak discloses the invention as claimed (see rejection of claim 1) and also discloses that the barrier layer is planar (as shown in figures 1, 3 and 5, the outer layer 11 has a planar configuration).
	With respect to claim 6, Pawelchak discloses the invention as claimed (see rejection of claim 1) and also discloses that a thickness of the barrier layer is less than 100 um (outer layer 11 has a thickness that varies from about 0.001-0.003 inches – col 4 lines 54-56; 0.001-0.003 inches is approximately 25.4-76.2um which is below 100um).
	With respect to claim 7, Pawelchak discloses the invention as claimed (see rejection of claim 1) and also discloses that the adhesive layer has a thickness of less than 200 um (adhesive layer 13 varies in thickness from about 0.005-0.02 inches – col 4 lines 50-51; 0.005-0.02 inches is approximately 127-508um which includes values of 127-200um which are within the claimed range of 0-200um).
	With respect to claim 8, Pawelchak discloses the invention as claimed (see rejection of claim 1) and also discloses that the adhesive layer is arranged directly on a surface of the foam layer (as shown in figure 1, adhesive 13 is applied directly to the lower surface of foam layer12).
With respect to claim 12, Pawelchak discloses the invention as claimed (see rejection of claim 1) and also discloses that the adhesive layer contains silicones (silicone rubber – col 2 lines 55-58).
With respect to claims 13 and 19, Pawelchak discloses the invention as claimed (see rejection of claim 1) and also discloses that the foam layer (12) comprises a hydrophilic 
	With respect to claim 17, Pawelchak discloses the invention as claimed (see rejection of claim 1) and also discloses that the silicones comprise silicone gels, silicone elastomers (silicone rubber – col 2 lines 55-58; rubber is interpreted as being an elastomer).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pawelchak et al (US 4728642) in view of Junginger (US 2011/0117178).
With respect to claim 2, Pawelchak discloses the invention as claimed (see rejection of claim 1) but does not disclose the dermal patch having an absorbency of at least 5 g/g.
Junginger, however, teaches a wound dressing that comprises a hydrophilic polymer foam that is “capable of absorbing and storing fluids and of releasing at least a portion of these fluids again” for wound healing (para [0021]) and has a high absorptive capacity (para [0022]) wherein, specifically, the foam is a hydrophilic polyurethane foam having a free absorbency of at least 10 g/g, more particularly at least 12 g/g and most preferably of at least 15 g/g (para [0022]; 10 g/g is a greater than 5g/g and therefore meets the limitation of “at least” 5 g/g). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a hydrophilic polyurethane foam having an absorbency of at least .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pawelchak et al (US 4728642).
With respect to claim 3, Pawelchak discloses the invention as claimed (see rejection of claim 1) but does not explicitly disclose that a surface proportion of the barrier layer to the surface of the foam layer is at least 20%. Pawelchak does, however, teach that the barrier layer (11) is formed on top of the foam layer (12) “to protect the exposed surface of the dressing from contamination by water or soil” (col 2 lines 28-31). In order to completely protect the exposed surface of the dressing, the layer 11 would need to cover the entire surface of the foam layer 12, i.e. 100% of the surface (which is greater than a surface proportion of 20% and therefore meets the claimed range of “at least 20%”). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the device of Pawelchak so that a surface proportion of the barrier layer to the surface of the foam layer is at least 20% in order to “protect the exposed surface of the dressing from contamination by water or soil” (col 2 lines 28-31). Furthermore, it would have been obvious for the surface proportion of the barrier layer to the surface of the foam layer to be at least 20% because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pawelchak et al (US 4728642) in view of Jones et al (US 2002/0094742).
With respect to claim 4, Pawelchak discloses the invention as claimed (see rejection of claim 1) but does not disclose that the barrier layer has micropores.
Jones, however, teaches a composite article comprising a vapor permeable, water impermeable laminated sheet consisting of a microporous polymer film and a cushioning layer (para [0011]) wherein the cushioning layer is an open-cell polymer foam such as polyurethane that is bonded to the microporous film (para [0031-0032]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have substituted the polymeric film outer layer 11 of Pawelchak for the microporous polymer film taught by Jones in order to provide a layer that is water impermeable to prevent fluid passage through the layer but still vapor permeable to permit air circulation through the material. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pawelchak et al (US 4728642) in view of Cimpeanu et al (US 2012/0244350).
With respect to claim 9, Pawelchak discloses the invention as claimed (see rejection of claim 1) but does not disclose that the dermal patch has peak peel resistances against a steel substrate of more than 0.05 N/2.5 cm, even with applied quantities of less than 200 g/m2.
Cimpeanu, however, teaches a method for determining peel resistance of an adhesive coated article wherein the article is first coated with an amount of pressure sensitive adhesive (in g/m2), cut into test strips and adhesive bonded to a steel test specimen and clamped into the jaws of a tensile test apparatus (page 5, para [0063]). Thereafter, the test strip is peeled 2 .(0.3-12.1 N/25mm, which is more than 0.05, with an applied quantity of 20 g/m2, which is less than 200 – table 2; para [0063]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have measured the peel resistance of the device of Pawelchak using the method taught by Cimpeanu in order to determine the bonding strength of the adhesive and, correspondingly, how strongly it will adhere to a user’s skin and how difficult it will be to remove from the skin after treatment. Additionally, it would have been obvious to use a pressure sensitive adhesive that has peak peel resistances against a steel substrate of more than 0.05 N/2.5 cm, even with applied quantities of less than 200 g/m2 as taught by Cimpeanu since discovering an optimum value of a result effective variable involves only routine skill in the art.
	  
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pawelchak et al (US 4728642) in view of Holm et al (US 2011/0112458).
With respect to claim 10, Pawelchak discloses the invention as claimed (see rejection of claim 1) but does not disclose that the adhesive layer only partially covers the foam layer.
Holm, however, teaches an analogous wound dressing for use on skin and wounds and further teaches that modifications to medical articles to improve permeability to moisture are known and include, for example, selectively or pattern coating an adhesive onto a surface such 
With respect to claim 11, Pawelchak discloses the invention as claimed (see rejection of claim 1) but does not disclose that the adhesive layer comprises a non-coherent pattern.
Holm, however, teaches an analogous wound dressing for use on skin and wounds and further teaches that modifications to medical articles to improve permeability to moisture are known and include, for example, selectively or pattern coating an adhesive onto a surface such as, for example, providing a pressure sensitive adhesive (PSA) that is selectively coated on a surface such that 40 to 75 percent of the surface does not contain adhesive so that moisture is preferably transmitted through the areas without adhesive (para [0002]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the device of Pawelchak so that the adhesive layer is selectively applied to provide a discontinuous or “non-coherent” adhesive pattern on the foam layer as taught by Holm in order to improve moisture permeability by permitting moisture to be transmitted through the areas without adhesive.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pawelchak et al (US 4728642) in view of Suzuki et al (US 2005/0169975).
With respect to claim 18, Pawelchak discloses the invention as claimed (see rejection of claim 17) but does not disclose that the silicones comprise crosslinked polyorganosiloxanes modified with substituents wherein the substituents comprise polyethylene glycol and/or polyurethane.
Suzuki, however, teaches an adhesive skin patch having a pressure sensitive adhesive layer comprising one or more adhesives such as a silicone PSA consisting mainly of polyorganosiloxane and a urethane PSA consisting or polyether or polyester polyurethane (claims 18 and 20). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a silicone comprising crosslinked polyorganosiloxanes modified with polyurethane as taught by Suzuki as the silicone adhesive in the device of Pawelchak since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLIN A CARREIRO/Examiner, Art Unit 3786